DETAILED ACTION
	This Office Action is in response to the amendment filed on January 26, 2021. Claims 1 - 6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/719,216, U.S. Patent Application 16/719,233, U.S. Patent Application 16/719,245, and U.S. Patent Application 16/719,406 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on January 26, 2021 has been entered and considered by the examiner. Based on the amendment to the specification to remove the term “media” from the definition of non-transitory computer-readable medium to overcome the rejection, as well as the filing of the Terminal Disclaimer for the pending Patent Applications recited above, in addition to the Terminal Disclaimer for U.S. Patent 10/570,706 on January 26, 2021, as well as the amendments to overcome the 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, and 5: The prior art of Tapscott et al. (U.S. PG Pub 2011/0264430 A1) discloses hydrocarbon migration analyzed using invasion percolation to determine data of sediment fill volume regarding cells of a 3D Romanov et al (“3D Modeling of the Hydrocarbon Migration in the Jurassic Petroleum System in Part of the West Siberia Basin”) discloses a basin model with different layers represented as a 3D cube with a grid resolution and a number of cells, along with expelling petroleum along migration routes and expelling petroleum into a reservoir; and Wakefield et al. (U.S. PG Pub 2015/0142407 A1) adds the disclosure of a saturation end-point value for trapped gas saturation, trapped oil saturation, and residual oil saturation.
In addition, the prior art of Hantschel et al. (“Chapter 6: Fundamentals of Basin and Petroleum Systems Modeling”) discloses migration and accumulation of petroleum, and invasion percolation; Kleine et al. (U.S. PG Pub 2014/0358502 A1) discloses modeling hydrocarbon migration and modeling fluid flow with invasion percolation; Lawson et al. (U.S. PG Pub 2015/0127313 A1) adds hydrocarbon migration being performed; Altman et al. (U.S. PG Pub 2011/0184711 A1) provides grid cells and modeling invasion process with reservoir simulation software; Mezghani et al. (WO2012033650 A2) discloses transmitting data between servers for grid cells sharing one fact with one other sub-domain adjacent to another sub-domain Kleine et al. (U.S. PG Pub 2012/0136636 A1) discloses computer-readable blocks with instructions for execution by processors or cores with regards to simulating and modeling migration of petroleum; Fung et al. (U.S. PG Pub 2015/0260016 A1) discloses partitioning simulation domain into equal number of Voronoi cell columns, with the amount of partitions equal to the amount of distributed computer processes performing the simulation; and Fung et al. (U.S. PG Pub 2019/0228121 A1) adding using a parallel computing system which includes assigning a computer processing core to each subdomain. However, Fung (U.S. PG Pub 2019/0228121 A1) is not available as prior art.
While the references above discloses their respective teachings, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented, parallel-processing method for simulating hydrocarbon (HC) migration in a subsurface medium, comprising:
“performing an invasion process until the HC stops migrating within the plurality of grid cells, wherein the invasion process involves communication between one subdomain of the plurality of subdomains and a neighboring subdomain, and 
performing an accumulation process to model filing of grid cells with the HC at a trap associated with the identified potential trap peaks, wherein the accumulation process involves communication between non-in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
February 9, 2021